     Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 1 of 31 PageID #: 1470




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  Charleston Division

JASON WEBB,

                Plaintiff,

v.                                                            CIVIL ACTION NO.: 2:19-CV-447
                                                              (Judge John T. Copenhaver)

STEVEN L. PAINE, State Superintendent of
Schools, in his individual capacity and official
capacity; and JAN BARTH, Assistant State
Superintendent of Schools, in her individual
capacity and official capacity,

                         Defendants.

               MEMORANDUM OF LAW IN SUPPORT OF
MOTION OF STEVEN L. PAINE AND JAN BARTH FOR SUMMARY JUDGMENT

                                           I. INTRODUCTION
        This case is fundamentally about Plaintiff’s frustration that the West Virginia Department

of Education (“WVDE”) awarded the bid for the statewide 11th grade assessment to College

Board,1 rather than ACT, the entity for which Plaintiff lobbied. Respectfully, ACT’s grievances

regarding the selection process (if any) are not for Plaintiff to assert and must not be permitted to

serve as the basis for Plaintiff’s suit against these Defendants. As the Supreme Court of the United

States has instructed, to have standing “[t]he plaintiff must have suffered or be imminently

threatened with a concrete and particularized ‘injury in fact’ that is fairly traceable to the

challenged action of the defendant and likely to be redressed by a favorable judicial decision.”

Lexmark Intern., Inc. v. Static Control Components, Inc., 572 U.S. 118, 125 (2014) (citation

omitted); see also Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (U.S. 2016) (an injury is

“particularized” if it “affect[s] the plaintiff in a personal and individual way,” and “concrete” if it



1
        College Board is the entity which produces the SAT test, ACT, Inc.’s primary competitor.
    Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 2 of 31 PageID #: 1471




is “de facto” – that is, it “actually exist[s]”). Thus, to the extent Plaintiff couches his arguments in

his version of events surrounding WVDE’s selection process, his lack of standing to assert them

is dispositive of this litigation. Indeed, if Plaintiff’s standing is not apparent “from all materials of

record [after any requested supplementation], the complaint must be dismissed.” Warth v. Seldin,

422 U.S. 490, 501-2 (1975).

        Separating the wheat from the considerable amount of chaff, the claims actually brought

by Plaintiff in his Complaint are subject to summary dismissal. Plaintiff alleges “Violation of the

First Amendment (42 U.S.C. § 1983) - Retaliation” asserting that the Defendants “threaten[ed]

Webb’s client ACT with blackballing and closer governmental scrutiny of ACT bids for public

contracts if ACT did not shut Webb up or fire him”. [ECF 1 at ¶ 113]. Putting aside his lack of

standing to claim ACT’s alleged injury as his own, Plaintiff concedes that no-one from ACT asked

him to cease or “tone down” his social media posts about education issues, and that was echoed

by ACT’s corporate representative. [Webb Dep., Ex. 1 at 175-176;2 ACT, Inc. 30(b)(6) Dep., Ex.

2 at 43].3 In short, Plaintiff never suffered a “concrete and particularized” injury to his First

Amendment rights due to Drs. Paine and Barth’s complaints to ACT.

        Plaintiff also alleges “Tortious Interference with Business Relationships,” maintaining

that the Defendants interfered with his “contractual or business relationship and expectancy with

ACT” which caused “harm to business reputation, emotional distress, anguish, embarrassment,

and humiliation.” [ECF 1 at ¶¶ 127, 129]. However, ACT had advised the West Virginia

Department of Education that it was unable to address Department requirements in order to move

forward; a cost-driven business decision. [Ex. 3]. Around one month later, Plaintiff began this




2
  By relying upon various documents and things in their Motion, the Defendants in no way waive or concede the
authenticity or admissibility of said documents and things. The Defendants hereby reserve their rights to make
evidentiary challenges to all testimony and documents referred to or relied upon herein.
3
  Likewise, ACT did not discipline Plaintiff for his tweets. [Ex. 2 at 44].
                                                      2
     Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 3 of 31 PageID #: 1472




litigation and, after he filed this suit, ACT elected to terminate its contract with Plaintiff. [ECF 1;

Ex. 1 at 212; Ex. 2 at 53]. It is undisputed that nothing Drs. Paine and/or Barth communicated to

ACT had anything to do with termination of the contract; to the contrary, ACT has testified that

Plaintiff’s filing of this Complaint was fundamental to its decision to terminate its contract with

Plaintiff. Moreover, ACT has hired no lobbyist to replace Plaintiff and Plaintiff lost no clients as

a result of the terminated contract with ACT. [Ex. 1 at 218, 219].

        In short, the absence of any causal connection is dispositive of Plaintiff’s First Amendment

retaliation claim and his tortious interference claim. Additionally, Drs. Paine and Barth have

qualified immunity from suit and the complained-of conduct was justified. Finally, as his First

Amendment and tortious interference claims fail, so too does Plaintiff’s derivative civil conspiracy

claim. Accordingly, pursuant to Fed. R. Civ. P. 56, the Defendants are entitled to the summary

dismissal of this case, with prejudice.

                                          II. BACKGROUND
A.      IMMATERIAL FACTS
        At first blush, this matter has a lengthy and complicated procedural history. However, when

one eliminates the facts immaterial to the causes of action Plaintiff has actually pled, such as the

legislative and request for proposal (“RFP”) history of West Virginia’s selection of a provider for

the 11th grade assessment, it is apparent that nothing supports Plaintiff’s suit against Drs. Paine

and Barth. Rather, the undisputed, material facts show no causal connection between the

complained-of conduct and the termination of ACT’s contract with Plaintiff. Additionally, Drs.

Paine and Barth have qualified immunity from suit, and the complained-of conduct was justified.

However, given Plaintiff’s 136 paragraph, 20 page Complaint, it seems prudent that the

Defendants set forth the convoluted, yet wholly immaterial, factual background of this case to

provide the Court with context.


                                                  3
    Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 4 of 31 PageID #: 1473




        a.       Plaintiff’s Relationship with ACT:
        Plaintiff Jason Webb is the sole member of his lobbying company, Capitol Advocates. In

January 2016, Capitol Advocates entered into a contract to lobby on behalf of ACT. [Ex. 1 at 196-

97]. Under the contract, Capitol Advocates received a monthly retainer of $3,500. [Id. at 23].

Notably, at that time, neither Defendant was employed by WVDE. [Id. at 50] (Dr. Paine’s “first

day on the job” was March 27, 2017); [Barth Dep., Ex. 4 at 39] (hired in April 2018).

        b.       2016 Legislative Session:
        During the 2016 Legislative Session, HB 4024 was introduced in the House of Delegates

which (if enacted) would have prohibited the then-existing Smarter Balanced4 assessment “or any

other assessment based on the Common Core Standards or Next Generation Science Standards”.

[Ex. 5]. In its place, ACT would have been specifically enshrined in the State Code as the annual

assessment required to be administered to high school students in West Virginia. [Id.]. During

that same Session, a similar companion bill, SB 676, was introduced on the Senate side, which (if

enacted) would have required West Virginia schools to use ACT and ACT Aspire5 products as the

annual assessments. [Ex. 6 at pp. 4-5].

        While those bills never made it out of their respective chamber’s Education Committees,

Governor Tomblin vetoed a similar bill (HB 4014) in 2016 which did not explicitly name ACT or

ACT Aspire, but nevertheless would have required West Virginia to adopt a testing structure

resembling that of ACT’s products. [Ex. 7 at 9] (requiring tests in the five subject matter areas of

English, reading, writing, science, and mathematics). As Plaintiff informed ACT, the effect of the

veto was that the “Smarter Balanced exams stay.” [Ex. 8]. These events occurred before

Defendants were employed with WVDE.



4
  “Smarter Balanced is a summative assessment that was part of the - - sort of the Common Core movement. . . .” [Ex.
1 at 31]. Smarter Balanced was the state-wide general summative assessment for grades 3-8.
5
  ACT Aspire is ACT, Inc.’s testing product for grades 3-8. [Ex. 1 at 17-18].
                                                         4
    Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 5 of 31 PageID #: 1474




        c.      2017 Legislative Session:
        West Virginia’s 2017 legislative session ran from February 8, 2017 through April 9, 2017.

According to Webb, “[o]n February 8, 2017, the Governor received a standing ovation during the

State of the State address after declaring, ‘I am going to propose we throw Smarter Balance in the

trash can and we go to ACT testing.’” [ECF 1 at ¶ 13]. At the February 16, 2017 meeting of the

West Virginia Board of Education,6 member Chuck Hatfield made a motion to require the WVDE

to incorporate ACT and ACT Aspire in its testing program. [Ex. 9 at 4]. WVDE, through its

General Counsel Heather Hutchens, advised of procedural concerns with Mr. Hatfield’s motion

related to legislation. [Id.]; [cf. ECF 1 at ¶ 18] (Plaintiff alleges based on hearsay, that WVDE

“said that the WVBOE could not do that, and . . . should instead wait and see what action was

taken by the Legislature in its then-ongoing legislative session.”). At this point, neither Drs. Paine

nor Barth were yet with WVDE – indeed, Dr. Michael Martirano was Superintendent of Schools.

[Ex. 9].

                1.       HB 2711 and SB 18:
        HB 2711 was introduced in the Legislature on February 27, 2017 by Speaker Armistead

and Delegate Miley “By Request of the Executive” (i.e., the Governor). [Ex. 10]. This bill did not

specifically identify ACT as the state assessment, nor did it require separate test areas. [Ex. 1 at

48]. On March 23, 2017, however, the House Education Committee amended the bill (similar to

HB 4014 the prior year) to specifically enumerate tests of five separate subject matters, aligned

with the structure of ACT. [Id.; ECF 1 at ¶ 47]. According to Sarah Stewart, WVDE’s counsel for

government affairs, HB 2711 “was the governor’s education bill. It touched many areas of

education. . . .” including fundamental structural changes, such as “the elimination of OEPA [the


6
  The Constitutionally-established West Virginia Board of Education is a separate and distinct entity from the
statutorily-created West Virginia Department of Education, for which Drs. Paine and Barth work(ed).
                                                      5
    Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 6 of 31 PageID #: 1475




Office of Education Performance Audits], the elimination of RESAs [Regional Education Service

Agencies], the establishment of education service cooperatives . . . .” [Stewart Dep., Ex. 11, at

39]. Ms. Stewart believes that the intent of the assessment portion of the bill was to change from

an annual assessment to mirror the federal requirements. [Id.].

        Ms. Stewart advised that SB 18, which (like HB 4024 and SB 676 the previous year) would

have specifically named ACT in State Code as the assessment provider, was “rolled into [HB]

2711” but the “bill went to a subcommittee . . . [which] determined that it was inappropriate to

name a vendor in a statute, and recommended to the full Senate Education Committee that . . . the

11th grade assessment be procured via an RFP process.” [Id. at 47-48].

        At some point, the language in the assessment portion of HB 2711 reverted from the five

separate subject areas to the original general language. Plaintiff asserts that the WVDE suggested

the change “including . . . removing the five subject matter components of the assessment

contained in the House version” which “would effectively have allowed the Department to more

easily select the SAT as the statewide assessment – and not the ACT”. [ECF 1 at ¶ 47]. Notably,

however, Plaintiff bases these allegations solely on hearsay and speculation. [Ex. 1 at 81] (“that’s

what Senator Mann represented to you. You were not present for that meeting. A: That’s correct.”).

In reality, the reversion in the assessment language of the bill to the general language from the

introduced version – language which predated Dr. Paine’s employment as Superintendent -- was

requested by the Governor’s Office. [Ex. 11 at 42-44].7 HB 2711, with the assessment language

reverted back to the Governor’s originally introduced version, was signed into law by the Governor

on April 26, 2017. [ECF 1 at 53].




7
         WVDE did have correspondence with the Governor’s Office on HB 2711. As e-mail correspondence and
track changes to the draft bill show, however, WVDE’s suggestions did not touch on the assessment language of the
bill. [Ex. 12]. Yet the Governor’s Office’s suggested version reverted to the earlier, generalized, testing language.
[Ex. 13, at Bates No. D_025473, subsection (3)].
                                                         6
   Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 7 of 31 PageID #: 1476




               2.      SB656
       Senate Bill 656 was a data privacy bill, which (if enacted) would have allowed the

prevailing statewide testing vendor to sell data of students as young as 15 years old as part of the

Educational Opportunity Service (“EOS”). [See, e.g., Hutchens Dep., Ex. 14 at 35-36]; [Ex. 15].

Under EOS, the assessment vendor is paid by the information recipient for receipt of the

information. [Ex. 1 at 92]. Plaintiff asserts, based solely upon hearsay, that College Board (SAT)

had an issue with the bill. [Id. at 95]. WVDE did not support the bill, stating its belief that

“permitting the sale of student data in code by certain vendors is inappropriate,” and noted that

any data-related concerns could be corrected in the RFP process. [Ex. 15]. Governor Justice vetoed

the bill, stating that it “does not include appropriate privacy safeguards and, therefore, I disapprove

and return Enrolled Committee Substitute for Senate Bill 656.” [Ex. 16].

       Irrespective of the fact that veto of the bill would have affected both ACT and SAT equally,

if either won the RFP contract, Plaintiff concocts a wholly speculative conspiracy theory because

he supposedly learned, through hearsay, that SAT opposed the bill and newly appointed

superintendent Dr. Paine expressed opposition to it. [See, e.g., Ex. 1 at 97]. Nevertheless, again

based solely on this hearsay, Plaintiff asserts that Dr. Paine “was upset” that Plaintiff was

advocating for SB 656 and told another lobbyist that ACT “better get a handle” on him or “ACT

will never get anything in West Virginia.” [Id. at 99].

       d.      2017 RFPs for Statewide Assessments:
       According to Plaintiff, “[o]n May 12, [2017], the Department released its RFP for statewide

assessments”. [ECF 1 at ¶ 54]. There were two (2) RFPs. The testimony of Dr. Vaughn Rhudy,

Executive Director of the WVDE Office of Assessment, provides some background on the RFPs.

The first RFP was for a grades 3 through 8 assessment. The second RFP was for an assessment for


                                                  7
    Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 8 of 31 PageID #: 1477




high school (11th grade). [Rhudy Dep. , Ex. 17 at 24]. Each RFP had two parts: a technical proposal

and a cost proposal. [Id. at 25].

        Both ACT and SAT responded to the 11th grade RFP; however, both entities missed

“mandatories” and were disqualified. [Ex. 17 at 31]. Dr. Paine was not involved in review of the

RFP responses. [Id. at 33]. Dr. Barth was not involved in the RFP process at all, because she was

not an employee of the WVDE at the time. [Ex. 11 at 16]. When notified by the WVDE that the

RFPs were canceled, Chris Kratzer, the Senior Director of U.S. Government Relations for ACT’s

response was “WTF? We will need an explanation of this.” [Ex. 18]. Due to both bidders missing

“mandatories,” the WVDE went “back and look[ed] at the draft . . . RFP, and then . . . had to

reissue a new RFP and notify all of the vendors” with both the RFPs for the 11th grade assessment,

and the 3rd through 8th grade assessment. [Ex. 17 at 31-32].

        In August 2017, vendors resubmitted their RFP proposals and College Board (SAT)

prevailed with regard to the 11th grade assessment. [Ex. 17 at 33-34; Ex. 19].8 ACT made a

Freedom of Information Act request for SAT’s bid and WVDE’s scoring of it, [Ex. 20], and filed

a formal protest.9 WVDE then conducted “an extensive analysis of the bid response by ACT.

Approximately 15 points were restored [to ACT] as a result that review process. However, ACT

still did not obtain . . . the minimum required score to be considered.” [Ex. 14 at 24]. After that,

“no further action was taken by ACT” after the protest was denied. [Id.]. Plaintiff regards the

rescoring as “highly suspicious,” [ECF No. 1. at ¶ 69]10 but, again, Plaintiff has no standing to




8
  Those involved with reviewing the RFP responses were Sarah Stewart, Heather Hutchens, Lou Maynus, Dr. Vaughn
Rhudy, Timothy Butcher, Andrea Lemon, and JoAnn Adkins. [Ex. 11 at 16].
9
  The Protest contained 2 primary grounds: (1) only ACT’s bid supposedly adequately addressed WVDE’s requirement
for a science assessment; and (2) there were alleged inconsistent point deductions that ACT maintains should have
also disqualified SAT. [Ex. 21].
10
   Plaintiff equally inexplicably states, without any factual basis, that he “believed then and believes now that the
Department’s scoring was prejudiced against ACT based on the circumstantial evidence.” [ECF 1 at ¶ 70].
                                                         8
     Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 9 of 31 PageID #: 1478




question WVDE’s scoring of ACT’s 2017 bid. Most importantly, ACT could have appealed the

denial of the protest outside the review of the WVDE, but chose not to. [Ex. 2 at 174-75].

        Plaintiff’s reaction to the RFP result was to make a satirical “tweet” and tag11 the WVDE:

             I put on Twitter the second scene in the original ‘Ghostbusters’ movie where
             Bill Murray’s character, whose name was Professor Venkman . . . was
             conducting an ESP test where he had a coed with blonde hair to his right
             and a shorter, littler guy with dark hair to his left, and he would hold up a
             card and ask them if they could tell him what the shapes were. When he
             would ask the coed what the shapes were, she would be absolutely wrong,
             and he would be astonished and give her points for it. When the other guy
             guessed and got it right, he would say, ‘No,’ and he would shock him with
             a little buzzer.

[Ex. 1 at 140-141]. Dr. Rhudy testified that the tweet left him “offended. I felt that it was insulting

my integrity, and I didn’t appreciate it, and I thought it was unprofessional.” [Ex. 17 at 49].

        e.       Local Option (2018): SB 532
        Even after not prevailing on the RFP for the statewide 11th grade assessment, there was

still an opportunity for ACT to be used by the counties through the “local option.” As Dr. Rhudy

testified, the “local option” procedure is provided in the federal Every Student Succeeds Act

(“ESSA”) of 2015. After SAT was selected as the statewide 11th grade vendor, WVDE began to

explore the “local option” as provided in the ESSA to give local districts a choice to offer the ACT

as their 11th grade assessments. However, as Dr. Rhudy testified, the ESSA procedure is lengthy

and complicated, intertwined in federal law, regulation, and interaction with the U.S. Department

of Education. Notably, the procedure requires a “peer review” process, and other requirements

that must adhere to federal regulation and guidance and required submissions from both WVDE

and ACT. [Ex. 17 at 69-73]. Dr. Paine was contacted by Scott Frein, a national lobbyist for ACT,

and Scott Montgomery of ACT “and asked for the ability for ACT to be able to become a local

option in” West Virginia “school districts” and Dr. Paine indicated that he “was very enthusiastic


11
  On Twitter, a “tag” is an affirmative action which sends a notification to the person or account that is “tagged” –
here, WVDE.
                                                         9
  Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 10 of 31 PageID #: 1479




about paving the way for that partnership to exist between [WVDE] and ACT and [West Virginia]

districts”. [Paine Dep., Ex. 22 at 73].

       According to Plaintiff, “[o]n January 28, 2018, Paine contacted the Senior Vice President

for State and Local Programs at ACT . . . . Paine told the Senior VP for Programs that Webb’s

public criticism of Paine and his Department related to the RFP process was ‘getting under his

skin’ and that ACT needed to ‘handle it or else.’” [ECF 1 at ¶ 80]. Again, however, this assertion

is based upon hearsay. [Ex. 1 at 150-51]. Plaintiff produced a text message sent to him from Chris

Kratzer of ACT which purports to document that “Paine contacted Scott M late last week. You are

severely under his skin and making him nervous. Let’s talk this week.” [Ex. 23]. While he does

not recall this event, Dr. Paine advised that he “may have expressed concern about Mr. Webb’s

lobbying. Because of the very, very hard work of establishing confidence in our system, I may

have said something like that.” [Ex. 22 at 71-72].

       In fact, Plaintiff’s tweets (described below) were disquieting to many at the WVDE.

According to Dr. Barth, one tweet, which she emailed to ACT, implied that West Virginia

homeschooled students were leaving public schools because of Common Core, and painted the

SAT (ACT’s competition, which had recently prevailed on WVDE’s statewide 11th grade

assessment RFP) as a Common Core test. [Ex. 4 at 144]. Dr. Barth noted that ACT indicated on

its web site that it, too, was a Common Core assessment, and that she simply wanted Plaintiff “to

be more accurate and tell both sides of the story”. [Id. at 144, 182].

       Plaintiff alleges through hearsay that, during this time frame, Dr. Paine met with Senators

Mann and Rucker, who were interested in legislation giving the counties a “local option.” [Ex. 1

at 155]. Dr. Paine does not recall this meeting, but if it occurred, surmises that (consistent with Dr.

Rhudy’s account of the lengthy federal local option process) he would have likely “explained to

them the direction [the WVDE] was moving with the national people of ACT, that [the WVDE

                                                  10
     Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 11 of 31 PageID #: 1480




was] going to ask the U.S. Department of Education for an amendment to our accountability plan

which would allow districts to have the choice. That was something that the governor, the State

Board of Education, and certain members of the Legislature strongly supported.” [Ex. 22 at 73-

74].

         As to Legislative action in 2018, Senator Rucker introduced SB 532, which would have

required the Board of Education to develop a process allowing local education entities (i.e.,

counties) to select either the ACT or SAT as an 11th grade assessment. [Ex. 24 at 5]. Plaintiff

alleges through hearsay that Senator Mann pulled the bill as a result of Dr. Paine promising that

the WVDE “can and will do this themselves” and “[s]tarting next year [2019], the assessment test

will be county choice between ACT or SAT.” [ECF 1 at ¶¶ 82-84]. As WVDE counsel for

government relations, Sarah Stewart, testified, “[t]he position [of WVDE] was we did not need

legislation to allow counties to pursue the locally selected option.” [Ex. 11 at 70].

         In December of 2018, Mr. Kratzer tells Plaintiff via text message “Jan and Steve are

monitoring your tweets. Congratulations!” [Ex. 25]. Plaintiff does not know how Mr. Kratzer came

upon this information. [Ex. 1 at 169]. Critically, Plaintiff asked ACT “Want me to stop? I will”

and ACT responded “No, your views are your views. You bashed the SAT as a common core test.

You didn’t bash WVDOE . . . directly.” [Ex. 25] (emphasis added).12 Plaintiff stated in his

Complaint and confirmed at deposition that nobody at ACT directed him to “delete, stop, or limit”

his tweets. [Ex. 1 at 176]; [ECF No. 1 at ¶ 91]. ACT’s corporate representative independently

confirmed that ACT never suggested or directed Plaintiff to alter his Twitter postings,13 nor did it

discipline Plaintiff with regard to his tweets. [Ex. 2 at 43, 44].



12
   Mr. Kratzer further advised Plaintiff “Make sure you continue to lay low. The dragon is awake and he has you in
mind” to which Plaintiff responded “Wtf”. [Ex. 26].
13
   Chris Kratzer said that he personally suggested Plaintiff not be specific about the WVDE in his Twitter posts. [Ex.
2 at 41]. Mr. Kratzer also testified that his suggestion was not a result of Drs. Paine’s and Barth’s complaints, [Id. at
154] and that he would have made that suggestion irrespective of them. [Id. at 155].
                                                          11
     Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 12 of 31 PageID #: 1481




          f.      Plaintiff’s “tweets”:
          With so much discussion predicated upon Plaintiff’s “tweets,” it is helpful to keep in mind

the sarcastic, derisive nature of those social media posts directed toward WVDE. For example,

Plaintiff tweeted:

         “#ACT #Science consists of answering 40 questions in 35 minutes. SAT science doesn’t
          consist of anything because it doesn’t test for science. Don’t ask the #Dept of Ed that
          question because they #knew that answer and still got it #wrong.” [Ex. 27].

         When tweeting about an article regarding SAT’s alignment to state standards, Plaintiff
          tweeted “Oh btw, the SAT doesn’t really test for science” and used the hashtag
          “#STEMless”. [Ex. 28]. In another tweet, Plaintiff wrote “Q. What percent of the SAT
          covers the science section? A: Zero! They don’t have a #science section. It’s simply based
          on the #commoncore standards.” [Ex. 29]. And “Q: What does the SAT science look like?
          A. Silly rabbit, SAT doesn’t have a science section. #tricksareforkids”. [Ex. 30].

         “Since the adoption of #CommonCore standards by the #WestVirginia State board of
          #Education, math scores keep going down”. [Ex. 31].

         When tweeting about Dr. Barth’s proclamation regarding census statistics, Plaintiff stated
          “#BreakingNews . . . the Dept. had to recess again for another proclamation.” [Ex. 32].

         Further criticizing WVDE’s adoption of then-prevailing federal Common Core standards,
          Plaintiff tweeted “State Board has already let them dodge achievement. Might as well go
          for broke!” and “there are now at least THREE #COMMONCORE14 supporters who serve
          on the #WV State Board of #Education. That should give everyone great pause! Unless, of
          course, you are one of those who #supports the #failing standards, curriculum and
          assessments that go along with them.” [Ex. 33]. As well as “The last time this happened
          they adopted #CommonCore standards and #SmarterBalanced assessments. Wasted tens
          of millions of dollars and hurt student performance.” [Ex. 34]. And “Glad to hear that the
          #wvsenate President ditched the #commoncore approach submitted by the Dept in favor of
          a more permanent solution to the #math problem!” [Ex. 35].



14
   It is important to also keep in mind that ACT touted itself as an “active partner” in developing Common Core “since
its inception,” and “strongly endorse[d]” it. [Ex. 38]; ACT Supports Common Core State Standards, Statements of
Support, The Common Core State Standards Initiative (last retrieved Aug. 20, 2020)
http://www.corestandards.org/assets/ccsi_statements/StatementACT.pdf. Indeed, it has been observed in the
education industry that despite the fact that “ACT was part of the group who designed the Common Core,” ACT
became hesitant to reference its alignment to Common Core “since the standards have been controversial.” See, e.g.,
Halle Edwards, Is the ACT Changing Because of the Common Core?, PrepScholar (Sept. 26, 2015 1:30 PM),
https://blog.prepscholar.com/is-the-act-changing-because-of-common-core.

In short, given the generally prevailing political climate disliking Common Core, Plaintiff chose to malign WVDE
and SAT (recently selected as as West Virginia’s 11th grade statewide assessment) by denigrating them as “Common
Core” while omitting ACT’s like alignment.
                                                         12
  Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 13 of 31 PageID #: 1482




      “So…the Dept is just now acknowledging we have a problem??? I guess the first step is
       admittance. Many of us have known about the problem for 20 years. Glad to see them
       finally do it. Just need 20 more for them to figure out what to do next.” [Ex. 36]. “#Failing
       ACT Scores Are #CommonCore’s #Failure…Should have called it #RaceToTheBottom”
       Id.

      When sharing an article about the Kentucky Board of Education’s graduation requirements,
       Plaintiff stated “ ‘[r]ather than celebrate our high school graduation rate, we should hang
       our heads in shame that what we’ve given to many students is a certificate of attendance.’
       Reminds me of another state.” [Ex. 37] (emphasis added).

      “BREAKING NEWS: Dept. of Ed has a plan to improve scores, which is different from
       last year’s plan, which is different from the year before and the year before that and the
       year before that and the year before that and the year before that . . . Version 20.0”. Id.

      Plaintiff’s vilification expanded beyond WVDE and labeling the SAT test itself as
       “Common Core,” to encompass discrediting College Board, the entity which produces the
       SAT. In one tweet regarding an article about a student accused of cheating on her SATs,
       Plaintiff sated “So remember kids, don’t improve your #SAT score too much when you
       retake it, especially if you are a #minority, or the #CollegeBoard will try to invalidate it
       and your dreams!” [Ex. 39]. In another, “The question of how the #CollegeBoard has
       continued to bounce back from #scandal after #scandal in a way that most other
       organizations in its position could not.” [Ex. 40].

       Plaintiff sees something nefarious in WVDE gathering his disparaging “tweets” about it,

but that “assembly,” without more, is quite benign. As Dr. Paine testified, Dr. Barth “came to my

office and told me that there were a lot of tweets and posts that her staff brought to her attention,

that were very troublesome to them and that were troublesome to [Barth], and so I said, ‘Well,

then why don’t you put them together and let me take a look at them?’” [Ex. 22 at 93].

       g.      Local Option (Again – 2019): SB 624
       During the 2019 Legislative Session, Senator Rucker introduced SB 624, which effectively

copied SB 532 from the previous year in that it would have required the Board of Education to

develop a process allowing counties to select either the ACT or SAT as an 11th grade assessment.

[Ex. 41 at 5]. Plaintiff has implied based on hearsay and speculation that SB 624 was the result

of Dr. Paine breaking his alleged “promise” to Sens. Mann and Rucker the previous year that the

local option would be implemented. [ECF 1at ¶ 84]. As Dr. Paine explained, “the reason we didn’t

                                                 13
  Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 14 of 31 PageID #: 1483




meet the timeline was something that we were not aware of when that statement to Senator Mann

was given. There were all kinds of procedural technicalities that we had to comply with that were

requirements of the U.S. Department of Education, and psychometric procedures and guidelines

and others that I’m just not familiar with, and, as I understand, that was the reason why we couldn’t

get all of that done in time. We didn’t know it at the time that we gave Senator Mann the

statement.” [Ex. 22 at 77-78].

       As Sarah Stewart testified, the WVDE’s view of SB 624 was the same as with the nearly-

identical SB 532 the previous year: “the Department’s position from the beginning [was] that this

bill was not necessary. Again, [the local option] is provided in . . . federal law” but that, given that

the bill appeared likely to run, Ms. Stewart did engage in conversations “to get it in the best form

possible so that should it pass and become law that it . . . was something that . . . we could

implement.” [Ex. 11 at 89]. Heather Hutchens further stated that, in addition to SB 624 being

redundant to the existing federal process, “there was a cost issue involved” and that WVDE’s

“concern” was that it “was not going to be held responsible for costs that [it] didn’t think [it] should

have to pay.” [Ex. 14 at 86]. Hailee Mason, lobbyist for College Board (SAT), testified about

additional concerns with the legislation:

           I expressed concerns that we had a contract that would be in jeopardy if the
           bill was passed and I would ask often the department’s position on the bill
           and express the College Board’s position on the bill. . . .

[Mason Dep., Ex. 42 at 12]. In fact, College Board (SAT) separately wrote Governor Justice asking

that SB 624 be vetoed for that reason. [Ex. 43]. In the end, Governor Justice vetoed SB 624, stating

in his veto message:

           Enrolled Committee Substitute for Senate Bill 624 is concerning because it
           directly conflicts with West Virginia Code § 18-2E-5(d)(7) and would put
           the WV Board of Education in the untenable position of having to decide
           which statute to follow. WV Code § 18-2E-5(d)(7) requires that ‘the
           comprehensive statewide assessment adopted prior to the testing window of
           the 2017-2018 school year shall continue to be used for at least a total of
                                               14
     Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 15 of 31 PageID #: 1484




              four consecutive years.’ By allowing county boards of education to utilize
              an alternative assessment option during the period of time implicated in the
              statute for at least a four-year period of assessment consistency, the WV
              Board of Education would be violating their statutory mandate already in
              effect.

              Having a statutory conflict in place in the provision of statewide assessment,
              would not only cause confusing between county boards of education but
              could encourage litigation between counties and the state in an attempt to
              address the conflict. Further, the statutory conflict could give rise to
              contractual litigation between the state and the current vendor of the
              statewide contract, who was chosen by a competitive bid process, and any
              other vendor able to provide an alternative assessment option.

              Additionally, the West Virginia Department of Education recently received
              a letter from the United States Department of Education (USDE) advising
              that the ACT assessment was conditionally approved to be used as a locally
              selected assessment in lieu of the statewide assessment. The letter was
              accompanied by a specific list of items the WV Department of Education is
              required to submit to receive full USDE approval. Not only does the
              USDE’s letter render SB624 unnecessary but given the clear set of
              instructions provided to the WV Department of Education, there is no need
              to add unnecessary language that may work to impede on the WV
              Department of Education’s ability to adhere to those instructions.

[Ex. 44].15

         h.        Plaintiff’s reported disparaging comment about Dr. Paine:
         In February of 2019, Chris Kratzer of ACT asked Plaintiff via text message “Are you DOE

bashing again?” and Plaintiff’s response implies the affirmative. [Ex. 45 (emphasis added)].16

According to Ms. Stewart, Delegate Cooper advised her that Plaintiff “was suggesting that Doctor

Paine received inappropriate monetary benefits as a result of awarding the contract to SAT.” [Ex.

11 at 52]. Dr. Barth likewise indicated that she heard Delegate Bibbee ask Hailee Mason, lobbyist

for SAT, if Dr. Paine “was taking things he wasn’t entitled to take”, suggesting “Doctor Paine was

taking kick backs of some type” from SAT. [Ex. 4 at 154]. Heather Hutchens further testified that


15
   Dr. Paine disputes Plaintiff’s assertion that he asked for SB 624 to be vetoed, [Ex. 22 at 174], but that fact is
immaterial; Plaintiff has no standing to assert that veto of SB 624 would have harmed ACT (if, indeed, it even did).
16
   A February 11, 2019 tweet of Plaintiff’s stated “After listening to much of the discussion, it seems obvious to that
the @wvlegislature should change the state’s Constitution when it comes to #education! Too much power vested in
Unelected #Bureaucrats that have shown their collective #inability to deliver better results!” [Ex. 46].
                                                         15
     Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 16 of 31 PageID #: 1485




“Senator Rucker, the Senate Education Committee, also raised those issues”. [Ex. 14 at 50]. Mr.

Kratzer of ACT advised Plaintiff that Dr. “Paine is asking if either you or Rucker are spreading

rumor that he had some benefit from CB RFP award.” [Ex. 47]. As a result of the reported

comments about kickbacks, Dr. Paine texted ACT employees that Plaintiff “has accused me of a

serious allegation and I have three legislators who will stand behind being told I was receiving a

kickback according to Webb. This cannot be allowed to continue and must be addressed strongly.”

[Ex. 48]. As Dr. Paine testified, “[t]his was not a personal matter until I was what I perceived to

be pulled into this thing by a comment about me receiving compensation from the College Board.

I thought that went too far”. [Ex. 22 at 118].17

         Dr. Paine requested a telephone call with Marten Roorda, the CEO of ACT, Inc. That call

took place on March 5, 2019 and, as Mr. Roorda recalled the conversation in an e-mail, “[h]e [Dr.

Paine] only addressed the role of Jason Webb, who he said has a bad reputation and insulted him

for receiving a kickback fee from the CB. . . . I advised him to file a complaint with the Ethics

Board.” [Ex. 49]. Mr. Roorda was also under the impression that Dr. Paine suggested that “the

issue with Webb could have implications” on business that WVDE may have with ACT in the

future, and that WVDE’s counsel “said that regulations for purchase practicing could effect [sic]

the way they chose vendors.” [Id.]. Mr. Roorda seemed to view this as “sort of a threat. And I

don’t like it.” [Id.].

         However, as WVDE’s General Counsel, Heather Hutchens (a participant in the call)

clarified the discussion that was had during the phone call:

            The topic of the accusation that we had heard had been made against Steve
            Paine was the substance of the telephone call. To me, if accurate, incorrect
            information that reflects poorly upon the Department of Education and any
            of our ethical standards, or any of the accuracy of information we provide
            to the legislature, to the extent that the legislature believes that we are not

17
 Dr. Paine was troubled by the accusation and advised ACT that it had “a very shady, dishonest lobbyist in Webb
who has attacked my personal integrity and as a constitutional officer I take that very seriously.” [Ex. 50].
                                                      16
     Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 17 of 31 PageID #: 1486




              credible in any way, that impacts us in all legislation. Not specifically
              legislation with ACT.

              In other words, if there’s an allegation made against the Department of
              Education about one of our employees involved - - being involved in
              potentially illegal behavior, and members of the legislature believes that,
              it’s my opinion that that will be, in essence, held against us throughout the
              entire legislative process, much of which involves funding that goes not to
              the Department of Education, but out to school students.

              And as counsel, I’m always on guard and vigilant that all of the information
              that we convey to the legislature about any - - and it is conveyed about us
              to the legislature is accurate information so that we remain in good standing
              with them, and that nothing jeopardizes any of the bills that we would like
              to see pass to benefit children, or receive funding that we believe benefit
              children. So that is important to me.

[Ex. 14 at 77-78]. Ms. Hutchens plainly states that “[t]here was no threat made on the call.”18 [Id.

at 72]. Rather, “Doctor Paine indicated that there could be a time in the future when West Virginia

was doing business with ACT, and . . . it would be more uncomfortable if there were someone who

was conveying false information about the state superintendent or the Department. . . .” [Id. at 67].

Indeed, Ms. Hutchens’ contemporaneous notes document that statement. [Ex. 51] (“makes us

uncomfortable to think that we would in future be working w/ someone who doesn’t share our

ethical standards”).

         i.      ACT terminates legislative work in West Virginia and, accordingly, its
                 agreement with Plaintiff
         When Plaintiff entered into his agreement with ACT in 2016, he was paid

$3,500.00/month. [Ex. 1 at 23]. In 2018, that compensation was reduced to $3,000.00/month. [Id.

at 203]. Plaintiff testified that this reduction came from ACT budget cuts as it was getting involved

in several states and trying to manage its expenses. [Id.]. ACT confirms that the reduction was in

no way disciplinary. [Ex. 2 at 30].




18
       Even if there had been a threat toward ACT (which there wasn’t), Plaintiff – again – has no standing to claim
ACT’s grievances (if any) against Dr. Paine as his own.
                                                        17
     Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 18 of 31 PageID #: 1487




         Meanwhile, through 2018 and 2019, the WVDE had continued working on the “local

option” through the federal ESSA process. [Ex. 52]. However, when Dr. Rhudy attempted to

schedule a call with ACT to discuss “local option” issues, ACT’s Gretchen Guffy informed Dr.

Rhudy on May 2, 2019 that ACT “determined that the requirements laid out by WVDE to allow

districts to select the ACT in lieu of the SAT starting in the 2019-20 school year contain items that

ACT is unable to address in the manner or form you suggest.” [Ex. 53].19 ACT confirmed at

deposition that Ms. Guffy’s e-mail signaled ACT’s choice to cease following up with WVDE on

implementing the “local option.” [Ex. 2 at 50]. Throughout this time, Plaintiff remained contracted

with ACT. [Id. at 50-51].

         Plaintiff filed this lawsuit on June 12, 2019. [ECF No. 1]. One week later, ACT provided

Plaintiff with notice of the termination of the lobbying agreement, effective thirty days from the

Notice. [Ex. 54]. In fact, the decision to terminate the contract was made during that 1-week period.

[Ex. 2 at 56]. According to ACT, Plaintiff’s lawsuit was a consideration in that termination.20 [Id.

at 53]. As ACT’s corporate representative testified “[t]here was a general feeling amongst those

folks at ACT, myself included, that there was too much reference to ACT in the complaint and

that this was a local matter that did not need to involve ACT.” [Id. at 54]. ACT has testified, under

oath, that nothing Drs. Paine or Barth communicated to ACT played any role in its decision to

terminate the lobbying agreement with Plaintiff. [Id. at 57].




19
   As elaborated by Chris Kratzer on behalf of ACT, the WVDE asked ACT “to absorb the cost of standard study and
achievement and achievement level descriptors and customized score reports, in addition to . . . the department also
requested that ACT pay for an alignment study.” [Ex. 2 at 128]. He acknowledges that, because ACT was not the
statewide vendor, there were “some very distinct differences” in what it would have to do to qualify as the local option.
[Id. at 129-30].
20
   Other considerations were the changing political landscape and ACT’s perceived inability to move forward with
local choice. [Ex. 2 at 61]. Which, as described by Mr. Kratzer, was a cost-driven business decision. See n. 19, supra.
                                                          18
     Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 19 of 31 PageID #: 1488




         ACT has not hired a lobbyist to replace Plaintiff. [Ex. 1 at 218]; [Ex. 2 at 70]. Plaintiff has

lost no other clients as a result of ACT’s cancellation of his contract. [Ex. 1 at 219]. On February

21, 2020, Dr. Paine resigned as Superintendent due to his wife’s health concerns. [Ex. 22 at 202].

B.       MATERIAL FACTS
         The immaterial facts are abundant and Plaintiff attempts to use them to paint an unpleasant

picture of Drs. Paine and Barth. Respectfully, however, there is no cognizable cause of action for

being unpleasant. Plaintiff cannot bring suit because he and Dr. Paine did not get along. Plaintiff

cannot bring suit because ACT was not successful in the RFP process. Plaintiff cannot state a claim

as a result of public officials, performing their discretionary duties, collecting his disparaging

social media posts to review them. The material facts are few and undisputed, as follows:

             ● No one at ACT advised Plaintiff to stop tweeting, to tone down his
             tweets, or delete his tweets. [Ex. 1 at 175-76; ECF 1 at ¶¶ 91, 95].21 Dr.
             Paine did not ask ACT to discipline or terminate Plaintiff. [Ex. 2 at 142].

             ● Drs. Paine and Barth did not ask ACT to terminate its contract with
             Plaintiff, nor did they have any agreement to interfere in that relationship.
             [Ex. 4 at 225-226]. Rather, ACT terminated the relationship with Plaintiff
             after consideration of a number of factors, including Plaintiff’s filing this
             lawsuit. [Ex. 2 at 53]. Nothing that Drs. Paine or Barth communicated to
             ACT played a role in ACT’s termination of its contract with Plaintiff. [Id.
             at 57].

             ● Plaintiff lost no clients as a result of the termination of his agreement
             with ACT and the filing of this lawsuit. [Ex. 1 at 219].

             ● According to Dr. Barth, it was within her discretionary authority to
             collect Plaintiff’s “tweets” as they contained misinformation that needed
             corrected. [Ex. 4 at 224]. Additionally, it was within Dr. Barth’s
             discretionary authority to contact Plaintiff’s supervisor at ACT to advise of
             Plaintiff’s publicizing misinformation on social media. [Id].




21
  Chris Kratzer said that he personally suggested Plaintiff not be specific about the WVDE in his Twitter posts. [Ex.
2 at 41]. Mr. Kratzer also testified that his suggestion was not a result of Drs. Paine’s and Barth’s complaints, [Id. at
154] and that he would have made that suggestion irrespective of them. [Id. at 155].
                                                          19
  Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 20 of 31 PageID #: 1489




Boiling out all the immaterial “noise,” these four (4) simple facts are legally dispositive of all

claims made in Plaintiff’s one hundred thirty-six (136) paragraph complaint. It is without question

that the Defendants are entitled to summary judgment.

                                      III.   DISCUSSION

A.     THE STANDARD FOR SUMMARY JUDGMENT.
       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). As the Fourth Circuit noted in Sheridan v. Nationwide Retirement Solutions, Inc.:

           The relevant inquiry in a summary judgment analysis is ‘whether the
           evidence presents a sufficient disagreement to require submission to a jury
           or whether it is so one-sided that one party must prevail as a matter of law.’

313 Fed. Appx. 615, 2009 WL 465100 (4th Cir. Feb. 25 2009) (unpublished) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)). The non-movant’s burden when confronted

with a properly supported motion for summary judgment cannot be understated. As the Southern

District has noted:

           Once the moving party has met its burden, the burden shifts to the
           nonmoving party to ‘make a showing sufficient to establish the existence of
           an element essential to that party's case, and on which that party will bear
           the burden of proof at trial.’ Celotex Corp. v. Catrett, 477 U.S. 317, 322
           (1986). If a party fails to make a sufficient showing on one element of that
           party's case, the failure of proof ‘necessarily renders all other facts
           immaterial.’ Id. at 323.
           ‘[A] party opposing a properly supported motion for summary judgment
           may not rest upon mere allegation or denials of his pleading, but must set
           forth specific facts showing that there is a genuine issue for trial.’ Liberty
           Lobby, 477 U.S. at 256. ‘The mere existence of a scintilla of evidence’ in
           support of the nonmoving party is not enough to withstand summary
           judgment; the judge must ask whether ‘the jury could reasonably find for
           Plaintiff.’ Id. at 252.

Mollohan v. Warner, 2017 WL 1217204 (S.D. W. Va. March 31, 2017) (slip opinion).

       Summary judgment is particularly appropriate herein as Plaintiff is attempting to pursue

claims for which he has no standing (and cannot sustain the claims he actually has made). As the
                                                20
  Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 21 of 31 PageID #: 1490




District Court for the District of Massachusetts eloquently noted “[s]tanding is generally a

dispositive legal issue because if Plaintiff lacks standing, the entire case must be dismissed.” In

re Advanced RISC Corp., 317 B.R. 455, 456 (D. Mass. 2004) (citing Pacamor Bearings, Inc. v.

Minebea Co., Ltd., 892 F.Supp. 347, 361 (D.N.H.1995)).

B.     AS A MATTER OF LAW, THE UNDISPUTED, MATERIAL FACTS FAIL TO
       ESTABLISH A VIOLATION OF THE FIRST AMENDMENT.

       In order to state a claim of First Amendment retaliation under Section 1983, a plaintiff

must establish: (1) that he engaged in protected First Amendment activity; (2) the defendant took

some action that adversely affected his First Amendment rights; and (3) there was a causal

relationship between his protected activity and the defendant’s conduct. Martin v. Duffy, 858 F.3d

239, 249 (4th Cir. 2017) (citations omitted). The undisputed, material facts herein fail to satisfy an

essential element of Plaintiff’s claim as there was no action that adversely affected his First

Amendment Rights. Summary judgment is, therefore, essential. See, e.g., Hamilton v. Mayor &

City Council of Baltimore, 807 F.Supp.2d 331, 351 (D. Md. 2011) (Causation may be decided on

summary judgment “when there are no causal facts in dispute.’ Love–Lane v. Martin, 355 F.3d

766, 776 (4th Cir.) (citation omitted), cert. denied, 543 U.S. 813, 125 S.Ct. 49, 68, 160 L.Ed.2d 18

(2004).”).

       “’The causation requirement is rigorous; it is not enough that the protected expression

played a role or was a motivating factor in the retaliation; claimant must show that ‘but for’ the

protected expression the [government official] would not have taken the alleged retaliatory

action.’” Tobey v. Jones, 706 F.3d 379, 390 (4th Cir. 2013) (quoting Huang v. Bd. of Governors of

Univ. of N.C., 902 F.2d 1134, 1140 (4th Cir. 1990)). As the Court noted in in Hamilton, supra, ‘[i]t

is also clear that plaintiff's ‘speech’ (i.e., her complaint about overtime abuse) did not cause her

termination. The requirement of causation is ‘ ‘rigorous' in that the protected expression must have

been the ‘but for’ cause of the adverse employment action alleged.’” Hamilton, supra at 351 (citing
                                               21
     Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 22 of 31 PageID #: 1491




Ridpath v. Bd. of Governors Marshall Univ., 447 F.3d 292, 318 (4th Cir.2006)). As commentators

have indicated, “[t]o withstand summary judgment, therefore, an employee must produce evidence

linking the employer's action to the employee's speech. Speculation or hunches amidst rumor

and innuendo will not suffice. Nor can a plaintiff sustain his burden simply by showing that the

elimination of the protected activity may have been welcomed by the defendant.” 5 Emp.

Coordinator Emp. Practices § 1:20 (emphasis added). Here, Plaintiff admits, even averred in his

Complaint, that ACT did not ask him to “tone down” or delete his social media posts, and that

critical fact was echoed by ACT. [Ex. 2 at 43]. In fact, Chris Kratzer of ACT told Plaintiff not to

do so22 and seemingly encouraged Plaintiff’s “tweets”. [See Ex. 25] (“No, your views are your

views. You bashed the SAT as a common core test. You didn’t bash WVDOE . . . directly.” )

(emphasis added). In short, it is undisputed that there was no concrete, particular injury-in-fact to

Plaintiff’s First Amendment rights caused by Drs. Paine’s and Barth’s alleged complaints to ACT.

C.       AS A MATTER OF LAW, THE UNDISPUTED, MATERIAL FACTS FAIL TO
         ESTABLISH TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIP.

         Without factual basis, Plaintiff alleges Drs. “Paine and Barth intentionally, improperly, and

tortuously interfered with Webb’s business relationship and expectancy with ACT. . . .” [ECF 1 at

¶ 128]. The testimony of ACT’s corporate representative unquestionably disposes of this claim.

[See Ex. 2 at 155] (“Q. Did Paine and Barth’s frequent complaints. . . criticizing Jason to AC[T]

officials - - did it place a strain on the working relationship between ACT and Jason? A. From my

perspective, no.”); [Id. at 142] (“Q: Did Steve Paine attempt to pressure ACT to discipline Jason

Webb? . . . THE WITNESS: To my knowledge, Steve Paine never requested any disciplinary

action against Jason Webb.”); [Id. at 57]. (“Q: . . . Did anything that Dr. Paine may have



22
  Chris Kratzer said that he personally suggested Plaintiff not be specific about the WVDE in his Twitter posts. [Ex.
2 at 41]. Mr. Kratzer also testified that his suggestion was not a result of Drs. Paine’s and Barth’s complaints, [Id. at
154] and that he would have made that suggestion irrespective of them. [Id. at 155].
                                                          22
  Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 23 of 31 PageID #: 1492




communicated to ACT regarding Jason Webb have any part in . . . ACT’s decision to terminate

the consulting agreement? A: No.”); (“Q: Did anything that . . . Dr. Barth may have communicated

with ACT regarding Jason Webb have any part in ACT’s decision to terminate he consulting

agreement? A: No.”). Given this testimony, the inquiry ends here, and summary judgment is

appropriate on the tortious interference claim.

       To state a claim of tortious interference, a plaintiff must establish: (1) existence of a

contractual or business relationship expectancy; (2) an intentional act of interference by a party

outside that relationship or expectancy; (3) proof that the interference caused the harm sustained;

and (4) damages. Syl. Pt. 2, Corbett v. Wheeling Dollar Sav. & Trust Co., 173 W.Va. 210, 314

S.E.2d 166 (1983). If a prima facie case is made, “a defendant may prove justification or privilege,

affirmative defenses. Defendants are not liable for interference that is negligent rather than

intentional, or if they show defenses of legitimate competition between plaintiff and themselves,

their financial interest in the induced party's business, their responsibility for another's welfare,

their intention to influence another's business policies in which they have an interest, their giving

of honest, truthful requested advice, or other factors that show the interference was proper. Id.

       It is clear that “[t]ortious interference requires a purposeful wrongful act without

justification or excuse.” Water Engineering Consultants, Inc. v. Allied Corp., 674 F.Supp. 1221,

1224 (1987) (citation omitted). The third element is one of causation. As this Court has noted,

“some link between the challenged conduct and the harms alleged is a necessary element” of a

tortious interference claim, and failure to establish that link is critical at the summary judgment

stage. Imagine Medispa, LLC v. Transformations, Inc., 999 F.Supp.2d 873, 883-4 (S.D. W.Va.

2014) (citations omitted); see also Firebird Structures, LLC v. United Bhd. of Carpenters &

Joiners of Am., Local Union No. 1505, 252 F.Supp.3d 1132, 1165 (D.N.M. 2017) (“Neither New

Mexico nor, to the Court’s knowledge, any other jurisdiction recognizes a claim for attempted

                                                  23
  Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 24 of 31 PageID #: 1493




tortious interference.”). Moreover, the expectancy must be just that, an expectancy, and cannot be

mere speculation. See Kerr v. Marshall Univ. Bd. of Gov., 824 F.3d 62, 77 (4th Cir. 2016).

       The decision of Williams v. Seneff is instructive. 342 F.3d 774 (7th Cir. 2003). In Williams,

the Assistant Chief of Police (Mr. Williams) was fired after a comment to the media. The Court

recognized that “South Bend Mayor Stephen Luecke, then St. Joseph County Prosecuting Attorney

Christopher Toth, and Fraternal Order of Police (“F.O.P.”) Lodge 36 President Joseph Lauck [had]

expressed displeasure and exerted pressure on Sheriff Seniff to fire Mr. Williams. These

individuals admit that they called Sheriff Seniff to express their displeasure with Mr. Williams'

comment, but the defendants deny that they requested that Sheriff Seniff fire Mr. Williams.” Id. at

779 (footnote omitted). According to the Court, “[w]ith respect to the claim against Mr. Toth, the

evidence simply establishes that Mr. Toth called Sheriff Seniff to complain, for we have

determined that Alan Lieb's testimony that Mr. Toth was ‘involved with the termination’ is not

sufficient evidence from which to infer Mr. Toth's participation in the alleged conspiracy to

influence the Sheriff's termination decision. Moreover, Sheriff Seniff's affidavit testimony that he

alone made the decision to terminate Mr. Williams is uncontradicted . . . . We cannot conclude that

this evidence is sufficient to support a finding of an intentional inducement of the breach of an

employment contract.” Id. at 793.

       Here, at best the evidence reflects that Drs. Paine and Barth contacted ACT to express their

displeasure about Plaintiff’s conduct. ACT has testified that Dr. Paine never requested that Plaintiff

be disciplined. [Ex. 2 at 142]. It is undisputed that Plaintiff’s decrease in compensation had

nothing to do with Drs. Paine’s and Barth’s complaints. ACT testified that its cancellation of

Plaintiff’s contract had nothing to do with Drs. Paine’s and Barth’s complaints. [Id. At 57]. There

is absolutely no evidence of the required causation. See Wood v. Fox Broadcasting Sub., Inc., 129

Cal.App.4th 344, 356 (Cal. 2005) (“An essential element of a contract interference claim is proof

                                                 24
  Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 25 of 31 PageID #: 1494




that the defendant's conduct actually disrupted or breached          Plaintiff's contract”) (citations

omitted); 44B Am.Jur.2d Interference § 12 (“If a plaintiff cannot show that damage to his or her

rights or obligations under a contract proximately resulted from the third party's alleged

interference, the claim for tortious interference with contract fails as a matter of law.”).

D.        EVEN IF PLAINTIFF COULD ESTABLISH THE ELEMENTS OF HIS
          TORTIOUS INTERFERENCE CLAIM, SAID CLAIM FAILS AS THE
          DEFENDANTS’ ACTIONS WERE TRUTHFUL AND JUSTIFIED.

          With regard to Plaintiff’s tortious interference claim, commentators have noted that “[o]nce

a plaintiff has established the elements, the burden generally shifts to the defendant to show that

the actions were justified. The determination of whether the defendant has established justification

has been said to be basically a process of balancing numerous factors, including the nature and

purpose of the interference as distinguished from the nature of the expectancy interfered with.”

AM. LAW      OF   TORTS § 31:86. Truthful information is “an absolute bar to a claim of tortious

interference ‘whether or not the information is requested.’” Tiernan v. Charleston Area Med. Ctr.,

Inc., 506 S.E.2d 578, 593 (W. Va.1998) (emphasis added). Moreover, a privilege exists “to protect

a person for whose welfare the interferor is responsible.” AM. LAW OF TORTS § 31:86.

          Plaintiff maintains that Drs. “Paine and Barth intentionally, improperly, and tortuously

interfered with Webb’s business relationship and expectancy with ACT by repeatedly contacting

and threatening ACT with adverse public action if ACT did not limit Webb’s ability to lobby for

his client or fire him.” [ECF No. 1 at ¶ 128]. Initially, Plaintiff’s averment is indisputably false.

The corporate representative for ACT testified that Drs. Paine and Barth did not request that

Plaintiff be disciplined, [Ex. 2 at 142], and that nothing that Drs. Paine and Barth communicated

to ACT played a role in its termination of its agreement with Plaintiff. [Id. at 57]. Additionally,

by forwarding Plaintiff’s own “tweets” to ACT, Dr. Barth provided nothing to ACT that was

untrue.

                                                  25
  Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 26 of 31 PageID #: 1495




       Regardless, the actions of Drs. Paine and Barth were justified. As Dr. Paine testified, “[t]his

was about the work of the Department of Education, about the students and the parents and the

educators in West Virginia. It was about trying to restore confidence in a public education system

that had lost confidence. It was about trying to do the very, very best for children, and at some

point in time positive things need to be said and heard and believed about those people you’re

serving so that they can feel good about themselves.” [Ex. 22 at 100-101]. Dr. Paine further

elaborated, “[t]here was so much criticism of our system, yes, it was my job to try to build up the

system and try to build some positive momentum amongst all of the people that I would call the

stakeholders of the system.” [Id. at 101-02]. Similarly, Dr. Barth testified that it was within her

discretionary authority to collect Plaintiff’s “tweets” as they contained misinformation that needed

corrected. [Ex. 4 at 224]. Additionally, it was appropriate for her to contact Plaintiff’s supervisor

at ACT to advise of Plaintiff’s publicizing misinformation on social media. Id. In sum, in addition

to the undisputed fact that the information Drs. Barth and Paine communicated to ACT was

truthful, it is unquestionable that the Defendants were justified in their acts and Plaintiff’s tortious

interference claim fails.

E.     AS A MATTER OF LAW, THE UNDISPUTED, MATERIAL FACTS FAIL TO
       ESTABLISH A CLAIM FOR CIVIL CONSPIRACY.

       a.      Plaintiff’s “anchor” claims fail; so, too, does his derivative conspiracy claim.

       Plaintiff’s final claim alleges that Drs. “Paine and Barth unlawfully conspired to harm

Webb.” [ECF No. 1 at ¶ 133]. Because Plaintiff’s “anchor” claims fail, so does his civil conspiracy

claim. “A civil conspiracy is not a per se, stand-alone cause of action; it is instead a legal doctrine

under which liability for a tort may be imposed on people who did not actually commit a tort

themselves but who shared a common plan for its commission with the actual perpetrator(s).”

Dunn v. Rockwell, 689 S.E.2d 255, 268 (W. Va. 2009) (citing Kessel v. Leavitt, 511 S.E.2d 720,

754 (W. Va.1998)) (additional citations omitted); see also Bennett v. Skyline Corp., 52 F.Supp.3d
                                               26
  Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 27 of 31 PageID #: 1496




796, 813 (N.D. W. Va. 2014); 24 CAUSES OF ACTION 2d 603 (2012) (“[T]here is no civil action

based on the conspiratorial agreement alone . . . . although civil conspiracy has its own elements

that must be plead and proven, it is not a separate and distinct action. Rather, it serves to hold the

conspirators jointly and severally liable for the underlying act.”)

        Notably, “[w]here this Court has found summary judgment for the defendants on the

underlying tort claims to be proper, we have held that a plaintiff's claim for civil conspiracy must

also fail.” Piraino Bros., LLC v. Atlantic Financial Group, Inc., 211 N.C. App. 343, 712 S.E.2d

328, 333-4 (2011) (citations omitted); Hibbs v. Berger, 430 S.W.2d 296, 320 (Mo. 2014) (“’If the

underlying wrongful act alleged as part of a civil conspiracy fails to state a cause of action, the

civil conspiracy claim fails as well.’ . . . Therefore, a case will be dismissed if a plaintiff fails to

plead a cause of action for the underlying tort.”) (citations omitted), Because the undisputed,

material evidence disposes of Plaintiff’s underlying First Amendment and tortious interference

claims, his derivative claim of civil conspiracy fails as well.

        b.      Plaintiff cannot establish the elements of a civil conspiracy claim.

        The “elements” of a claim for civil conspiracy are (1) an association of two or more

persons; (2) an unlawful objective; (3) an agreement or understanding with regard to the objective

and the manner in which it was to be achieved; (4) commission of an unlawful, overt act in

furtherance of the conspiracy; and (5) injury as a result of the overt act. 24 CAUSES OF ACTION 2d

603 (2012). Even if this claim could stand apart from the “anchor” claims (which it cannot),

Plaintiff has failed to satisfy the elements of it. At best, the evidence in this case shows that Drs.

Paine and Barth complained to ACT about Plaintiff’s “tweets” and rumors that he might have

disparaged Dr. Paine. This simply does not satisfy elements (2), (3), and (4). Indeed, as Dr. Barth

testified, she did not have any “understanding” with Dr. Paine aimed at the objective of interfering

with Plaintiff’s relationship with ACT, nor did she personally intend that result. [Ex. 4 at 225].

                                                  27
     Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 28 of 31 PageID #: 1497




Nor can simple complaints be considered an “unlawful, overt act.” Finally, as has been discussed

throughout this brief – the undisputed evidence shows that Plaintiff never suffered any concrete,

particular injury-in-fact as a result of Drs. Paine’s and/or Barths communications with ACT.

Therefore, Plaintiff has failed to establish element (5), as well.

F.       THE DEFENDANTS ARE ENTITLED TO DISMISSAL OF PLAINTIFF’S
         CLAIMS IN ACCORDANCE WITH THE DOCTRINE OF QUALIFIED
         IMMUNITY.

         In Pearson v. Callahan, 555. U.S. 223, 231 (2009), the Supreme Court of the United States

said “[t]he doctrine of qualified immunity protects government officials ‘from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’” (Citing Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)). Importantly, “[q]ualified immunity balances two important interests – the need

to hold public officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties reasonably. The

protection of qualified immunity applies regardless of whether the government officials error is ‘a

mistake of law, a mistake of fact, or a mistake based on mixed questions of law and fact.’” Id.

(citations omitted). Critically, “[b]ecause qualified immunity is ‘an immunity from suit rather than

a mere defense to liability . . . it is effectively lost if a case is erroneously permitted to go to trial.’”

Id. (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1995)).

         According to the Fourth Circuit Court of Appeals:

            To determine whether an officer is entitled to qualified immunity, courts
            engage in a two-step inquiry set forth by the Supreme Court in Saucier. The
            first step is to determine whether the facts, taken in the light most favorable
            to the non-movant, establish that the officer violated a constitutional right.
            Sauncier, 533 U.S. at 201, 121 S.Ct. 2151. At the second step, courts
            determine whether that right was clearly established. Id..

Yates v. Terry, 817 F.3d 877, 884 (4th Cir. 2016). In the second step, there must be a determination

of “whether the right at issue was ‘clearly established’ at the time of the events in question.”
                                                     28
  Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 29 of 31 PageID #: 1498




Danser v. Stansberry, 772 F.3d 340, 346 (4th Cir. 2014) (citations and footnotes omitted). As to

the claims alleged by Plaintiff, qualified immunity has been raised in defense of a First Amendment

claims, see, e.g., Reichle v. Howards, 566 U.S. 2088, 132 S.Ct. 2088, 182 L.Ed.2d 985 (2012),

tortious interference with contract claims, see, e.g., Albright v. Charlotte-Mecklenburg Bd. of

Educ., 2017 WL 6028362 (W.D. N.C. Dec. 5, 2017) (unpublished), and civil conspiracy claims,

see, e.g., Bradford v. Huckabee, 330 F.3d 1038 (8th Cir. 2003). As Dr. Barth testified:

           I believed that a person working for the West Virginia Department of
           Education I was in my realm of obligation certainly and responsibility to let
           [Plaintiff’s] immediate supervisor or a supervisor know of what was
           happening and sending him the particular tweet that Scott fully understood
           that was Common Core and it was bias in the public.

[Ex. 4 at 224-5]. In short, it was entirely reasonable for Drs. Paine and Barth to believe it necessary

to advise ACT of Plaintiff’s conduct as it was misinformative and potentially detrimental to West

Virginia students, teachers, and the WVDE’s relationship with the state legislators, where schools

receive their funding. Consequently, Drs. Paine and Barth are entitled to qualified immunity.

                                        IV. CONCLUSION

       Plaintiff has spent 136 paragraphs of the Complaint, 10 depositions, and 50,000 pages of

documents attempting to establish his subjective perception of discord between ACT and WVDE.

However, ACT’s dispute – if it has one -- is not Plaintiff’s to prosecute. Plaintiff simply has no

standing to pursue any arguments ACT may have regarding its nonselection as a test provider in

West Virginia, whether statewide or “local option.” In actuality, Plaintiff is using the convoluted

political background and selection of the statewide testing provider in 2017 as a smokescreen to

disguise the fact that he has no claims of his own to pursue. The only relevant facts surrounding

this case are Plaintiff’s issue with the Defendants’ complaints to ACT about his “tweets.” ACT,

however, never asked Plaintiff to stop tweeting, delete them, or tone them down. Plaintiff seeks

damages for termination of his contract with ACT. ACT, however, has testified that it terminated

                                                  29
  Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 30 of 31 PageID #: 1499




the contract for reasons unrelated to the Defendants’ complaints -- including how prominently

Plaintiff displayed ACT in this suit.

       WHEREFORE, for the foregoing reasons, the Defendants, Dr. Steven L. Paine and Dr.

Jan Barth, respectfully request this Court grant them summary judgment on Plaintiff’s Complaint

and dismiss this civil action, with prejudice.

                                                      STEVEN L. PAINE
                                                      and JAN BARTH,

                                                      By Counsel,

                                                      /s/ Jan L. Fox
                                                      Jan L. Fox, Esq. (WV Bar #1259)
                                                      Mark C. Dean, Esq. (WV Bar #12017)
                                                      STEPTOE & JOHNSON PLLC
       STEPTOE & JOHNSON PLLC                         Chase Tower, 17th Floor
       Of Counsel                                     P. O. Box 1588
                                                      Charleston, WV 25326-1588
                                                      Telephone: 304-353-8000




                                                 30
     Case 2:19-cv-00447 Document 71 Filed 08/21/20 Page 31 of 31 PageID #: 1500




                    IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION


JASON WEBB,

               Plaintiff,

v.                                                  CIVIL ACTION NO.: 2:19-CV-447
                                                    (Judge John T. Copenhaver)

STEVEN L. PAINE, State Superintendent of
Schools, in his individual capacity and official
Capacity; and JAN BARTH, Assistant State
Superintendent of Schools, in her individual
Capacity and official capacity,

                       Defendants.

                               CERTIFICATE OF SERVICE

    I hereby certify that on the 21st of August, 2020, I served copy of “MEMORANDUM OF
LAW IN SUPPORT OF MOTION OF STEVEN L. PAINE AND JAN BARTH FOR
SUMMARY JUDGMENT” upon the following counsel of record via the CM/ECF system:

                             J. Zak Ritchie
                             Michael B. Hissam
                             Andrew C. Robey
                             Hissam Forman Donovan Ritchie PLLC
                             P.O. Box 3983
                             Charleston, WV 25330
                             Counsel for Plaintiff



                                                   /s/ Jan L. Fox
                                                   Jan L. Fox, Esq. (WV Bar #1259)
                                                   Mark C. Dean, Esq. (WV Bar #12017)




                                              31
